UNPUBLISHED ORDER
                          Not to be cited per Circuit Rule 53



                   United States Court of Appeals
                              For the Seventh Circuit
                              Chicago, Illinois 60604

                              Argued December 15, 2004
                               Decided August 2, 2005

                                        Before

                        Hon. MICHAEL S. KANNE, Circuit Judge

                        Hon. DIANE P. WOOD, Circuit Judge

                        Hon. ANN CLAIRE WILLIAMS, Circuit Judge


No. 04-2826

UNITED STATES OF AMERICA,                        Appeal from the United States
         Plaintiff-Appellee,                       District Court for the
                                                   Southern District of Indiana,
              v.                                   Terre Haute Division.

JEFFREY SCOTT WALKER,                            No. 2:03CR00015-015
         Defendant-Appellant.
                                                 John D. Tinder, Judge.



                                      ORDER

       Jeffrey Scott Walker was convicted after a jury trial of conspiracy to distribute
methamphetamine and possession of methamphetamine with intent to distribute. On
appeal, he challenges the denial of his motion to suppress evidence seized from his
home under the authority of a federal search warrant. He argues that the affidavit
supporting the search warrant did not establish probable cause to believe that
contraband or evidence would be found in his home, and that the information about
him in the affidavit was stale. We conclude that the affidavit was adequate to support
the warrant, and that even if this were questionable, the search satisfied the good-faith
exception to the exclusionary rule. We therefore affirm the judgment of the district
court.
No. 04-2826                                                                     Page 2


                                           I

      On September 18, 2003, a federal magistrate judge issued a warrant to search
Walker’s home for drugs and evidence of drug trafficking and money laundering. The
judge had before him a 104-page affidavit from an agent of the federal Drug
Enforcement Administration that described conversations intercepted during the
wiretap of a cellular telephone used by Francis Blair, the head of a methamphetamine
conspiracy. Authorities conducted their surveillance of Blair’s telephone from August
5 through August 31, 2003. During that period, Walker was heard four times talking
with Blair about methamphetamine. Telephone calls between Blair and other
associates also revealed information suggesting to the DEA agent that Walker was
involved in drug trafficking.

        Specific affidavit entries relating to Walker began with events on August 13,
2003, when Charles Judy called Blair to report that he had set up a meeting with
Walker. Blair replied that he was concerned about Walker’s being drunk and getting
into “it” with “Mike.” Blair told Judy that he wanted Walker to know that he would not
tolerate drinking and “taking care of business.” The DEA agent interpreted this
conversation to mean that Blair did not want Walker dealing in methamphetamine
and collecting money while he was drunk. Three days later, Blair placed a call to
Michael Covert, informing him that “Scott wants to pay me your money, do you want
me to do it?” Covert replied that he would “mark it off.” The agent thought that this
indicated that Walker was paying Blair money that Walker owed to Covert for drugs.

       Ten days later, on August 26, 2003, Judy called Blair and said that he intended
to make a “run” for Walker. The DEA agent interpreted this conversation to mean that
Judy either planned to deliver methamphetamine to Walker or to collect money from
him. Later that same day, Walker telephoned Blair to say that he was waiting for
“Charlie.” Blair then telephoned Judy to report that Walker was waiting. The agent
inferred from this statement that Walker was waiting for Judy either to deliver
methamphetamine or to collect money from him.

       The last reference in the affidavit to Walker related to August 30 and 31. On the
30th, Walker telephoned Blair looking for Judy, and during the conversation Blair
asked Walker if he needed “something.” Walker responded that he needed “two.” Blair
agreed to call Walker around 8:00 that evening. The DEA agent surmised that Blair
had wanted to know whether Walker needed methamphetamine, and that Walker had
replied that he needed two ounces. Walker, however, did not wait for Blair’s call.
Instead, shortly before 8:00 p.m., Walker called Blair. Blair assured Walker that he
would come and get him “hooked up” in approximately 90 minutes. The agent
understood Blair to mean that he would deliver two ounces of methamphetamine to
Walker, as the two had discussed earlier. About 30 minutes later, Blair called Judy
No. 04-2826                                                                      Page 3


and said “put Scott Walker down for two.” The agent thought that this statement
meant that Blair was fronting two ounces of methamphetamine to Walker and that
Blair was informing Judy to record Walker’s debt on a drug ledger. Finally, on August
31 Blair telephoned Walker and asked what Walker had for him. Walker answered
that he had “them two gone.” The DEA agent concluded that Walker had distributed
the two ounces of methamphetamine that he and Blair had been discussing the
previous day.

      A little more than two weeks later, on September 18, the magistrate judge
issued the warrant Walker is now challenging. The warrant specified documents,
records, firearms, drug paraphernalia, currency, and other evidence associated with
drug trafficking activity; it did not mention controlled substances separately. Law
enforcement officials executed the warrant the next day. They found and seized 4.2
grams of methamphetamine in a shaving bag, 157.6 grams of methamphetamine in the
basement rafters, and various other drug-related items including scales, razor blades,
and zip lock bags and ties.

       Some time later, a grand jury indicted Walker for conspiracy to possess
methamphetamine with intent to distribute, in violation of 21 U.S.C. §§ 846, 841(a)(1),
and possession with intent to distribute methamphetamine, in violation of 21 U.S.C.
§ 841(a)(1). Walker moved to suppress the results of the search, arguing that the
affidavit supporting the warrant did not contain any information indicating that he
had engaged in any unlawful acts outside of his house, or that it was likely that there
was contraband or evidence of unlawful acts inside the house. Thus, he reasoned, the
affidavit was insufficient to establish probable cause to search the residence. He also
argued that the information in the affidavit about his activities was stale. The district
court orally denied the motion. It found that the information in the affidavit showed
that Walker had a “comfort level” in dealing with the others in the drug conspiracy,
which in turn implied that they had an ongoing relationship. Overall, the court found,
the affidavit was adequate to establish probable cause, and even if it fell short, the
good-faith exception to the exclusionary rule justified denying the motion. The court
also found that the intercepted telephone conversations described in the affidavit
reflected an ongoing drug-distribution relationship between Walker and Blair and that
the information about Walker was therefore not stale.

                                           II

        On appeal, Walker renews his argument that probable cause to search his house
did not exist, because the information in the affidavit was too general, and any belief
that contraband or evidence would be found in his home was speculation or “mere
suspicion.” Walker also continues to claim that the information in the affidavit was
stale, because 18 days had passed between the last event giving rise to probable cause
No. 04-2826                                                                        Page 4


and the issuance of the warrant. We review the district court’s decision that probable
cause existed de novo. United States v. Fleischli, 305 F.3d 643, 650 (7th Cir. 2002).
Probable cause exists when, considering all the circumstances, the affidavit sets forth
sufficient facts to cause a reasonably prudent person to believe that a search will
uncover contraband or evidence of a crime. United States v. Peck, 317 F.3d 754, 756
(7th Cir. 2003); United States v. Leidner, 99 F.3d 1423, 1430 (7th Cir. 1996). Because
the affidavit provided the only facts on which the magistrate judge relied to issue the
warrant, this court must review independently the sufficiency of the affidavit to
determine whether it establishes probable cause. United States v. Spry, 190 F.3d 829,
835 (7th Cir. 1999). Nevertheless, the issuing judge’s view of the facts is entitled to
some deference. United States v. Koerth, 312 F.3d 862, 866-67 (7th Cir. 2002).

      A. Probable Cause

       We are satisfied that the affidavit shows that Walker had an ongoing working
relationship with Blair by at least August 13, 2003. Fairly read, it establishes that
Blair was providing Walker with methamphetamine and that Walker was selling the
drugs and delivering the proceeds to Blair. What is missing from the affidavit is any
information indicating that Walker used his home to support this activity. The DEA
agent’s assertion that drugs or evidence of drug dealing was likely to be found in
Walker’s home rested solely on what the agent knew from training and experience,
namely, that “drug traffickers generally store their drug-related paraphernalia in their
residences.”

       The question is whether the agent’s general knowledge about the habits of drug
dealers in this respect, coupled with evidence of Walker’s participation in the
methamphetamine conspiracy, was sufficient to create probable cause to search
Walker’s residence. We have found in the past that general participation in a drug
trafficking scheme may be enough to create probable cause to search a participant’s
home, even without direct evidence that drug-related activity was occurring there,
because “evidence is likely to be found where the dealers live.” United States v. Lamon,
930 F.2d 1183, 1188 (7th Cir. 1991) (quoting United States v. Angulo-Lopez, 791 F.2d
1394, 1399 (9th Cir. 1986)). In Lamon, despite the informant’s statements that the
suspect did not sell drugs out of his primary residence, the court upheld the search of
that residence based on “considerable evidence” that the suspect was dealing drugs out
of his car and another house, along with the detective’s statement that drug dealers
often hide money, drugs, and other incriminating evidence at their permanent
residences. Id. at 1190. Similarly, in United States v. Feliz, 182 F.3d 82 (1st Cir. 1999),
the court overturned the district court’s determination of no probable cause to search
the suspect’s home, where substantial information had been presented that the suspect
was engaged in illegal drug trafficking and no other drug-dealing headquarters was
identified in the affidavit. Id. at 87-88. The court reasoned that probable cause to
No. 04-2826                                                                      Page 5


search a home in drug cases often will rest not on direct observation, but rather “can
be inferred from the type of crime, the nature of the items sought, the extent of an
opportunity for concealment and normal inferences as to where a criminal would hide”
evidence of the crime in question. Id. at 88 (quoting United States v. Charest, 602 F.2d
1015, 1017 (1st Cir. 1979)).

       We do not read either Lamon or Feliz as holding flatly that there is always
probable cause to search a drug dealer’s home, merely because there is probable cause
to believe that he or she is engaged in drug trafficking. The facts of a particular case
may indicate, for example, that the dealer uses a “safe house” or another participant’s
property for all of his drug-related business, perhaps to keep information about his
activities from others in the home. As usual, the inquiry is highly fact-specific. In
Walker’s case, however, there was no hint of any other location where Walker would
keep materials related to his methamphetamine dealings, and it was logical to infer
that such materials existed. On this record, while we regard the information tending
to show that evidence might be located within the residence as close to the edge, we
think that there was enough to support this warrant.

      B. Staleness

        We have little to say about Walker’s staleness argument, other than that it has
no merit. The age of inculpatory information is only one relevant factor, Spry, 190 F.3d
at 836, and this information was not very old. Only 18 days had passed between the
last of the telephone intercepts and the issuance of the warrant, under circumstances
where the conversations suggested that Walker and Blair had an ongoing relationship.
Nothing in the intercepted conversations suggested that this relationship was ending.
This court held that seven-month-old information was not stale, in United States v.
McNeese, 901 F.2d 585, 597 (7th Cir. 1990), overruled on other grounds by United
States v. Westmoreland, 240 F.3d 618 (7th Cir. 2001). The kinds of items the warrant
specified – documents, records, firearms, drug paraphernalia, and currency – are not
so evanescent that they would have vanished over less than three weeks.

      C. Good-Faith Exception

       Even if we were to conclude that the information in the affidavit just misses
being enough to demonstrate probable cause that evidence would be found in Walker’s
residence, suppression would be appropriate only if the good-faith exception to the
exclusionary rule first recognized in United States v. Leon, 468 U.S. 897 (1984), was
inapplicable. The good-faith exception does not apply where the issuing magistrate
abandons her detached and neutral role, or where the officers seeking the warrant
were dishonest or reckless in preparing the affidavit, or where those officers could not
have had an objectively reasonable belief in the existence of probable cause. United
No. 04-2826                                                                        Page 6


States v. Dumes, 313 F.3d 372, 380-81 (7th Cir. 2002). None of those circumstances
obtains here. Moreover, in spite of the fact that the district court specifically mentioned
the good-faith exception as an alternate ground for its ruling, Walker has not
challenged that ruling on appeal.

      We therefore AFFIRM the judgment of the district court.